DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1, 6, 8, 10, 12, and 13 as well as the addition of claims 21 and 22.

 Allowable Subject Matter
Claims 1-4, 6, 8, 10, 12-14, 16-18, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 1, 16 or 22 of an extruder screw with a feed end spaced from a discharge end for use in a material extruder for processing a material in a molten state comprising a body having an outer surface and including a transition section, a helical thread formed on the body with a pushing surface and trailing surface, a channel for receiving the material to be processed defined by the outer surface of the body and an outer diameter of the helical thread bounded by the pushing and trailing surface of the thread, a volume of the channel in the transition section decreasing in a plurality of revolutions of the helical thread in a direction from the feed end to the discharge end, wherein the channel has a first, second, third and fourth channel portion as particularly claimed by the independent claims.
The closest prior art of record, Kruder and Sokolow, teach extruder screws with channel portions in which a first channel portion and second channel portion can have relatively decreasing or increased heights of parts of the channels as discussed in the Non-Final Rejection mailed 12/22/2021; however, the prior art does not teach nor render obvious the particularly claimed first, second, third and fourth channels in addition to the other limitations present in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742